Case 4:19-cr-00450 Document 144 Filed on 12/28/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT

se SEES tisited States Courts
Southern District of Texes

DEC 28 2020

OSI oes cn

 

 

 

 

 

 

 

 

2

Lamont Ratcliff CLERK OF COURT
98918-479 P.O. BOX 61010
2806 St Emanuel - HOUSTON, TEXAS 77208

Houston, TX US 77004

http://www.txs.uscourts. gov

 

Date: Friday, December 11, 2020
Case Number: 4:19-cr-00450
Document Number: 143 (1 page)
Notice Number: 20201211-118
Notice: The attached order has been entered.

 
 

 

Case 4:19-cr-00450 Document 144 Filed on 12/28/20 in TXSD Page 2 of 2

   

 

 

 

 

CLERK 5 ene US POSTAG
UNITED STATES DISTRICT COURT 8 EE yy pe.
SOUTHERNDISTRICTOFTEXAS +3 (., 3 Pree te Gf
POST OFFICE BOX 61010 Bue S 8 i - es iM ZIP 77002
HOUSTON, TEXAS 77208 Bem Petes 02 1
—_—___ ge4 ao & : . 000137461
OFFICIAL BUSINESS mr su ™I ge
B e 2» 8,
E28 tel |
$80 68,
3 4}

 

 

 
